6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 10 limitation “a processing apparatus configured to perform the method…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "apparatus" is a generic substitute for “apparatus”; second, the "apparatus" is modified by functional language including “configured to perform the method”; and third, the "apparatus" is not modified by sufficient structure to perform the recited function because "processing" preceding apparatus describes the function, not the structure of the apparatus. It is similar analysis with “a personal care device” of claim 1 and Claim 12 has the similar issues.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luc (WO 2015/067498 A1, published 05/14/2015).
Regarding claim 1, Luc teaches a method for operating a personal care device (20, Figures 1-3), the method comprising:
obtaining, using an imaging device (30), image data relating to a portion of a body of a user to be treated by the personal care device (Figure 1 and page. 7, lines 30-31  “the camera …is a position identifier configured to generate information indicative of the position of the treating device relative to the part of the body to be treated”);
measuring, using the image data, a parameter relating to at least one hair growing from the portion of the body (page 3, lines 24-32 “the controller may be further configured to operate said feedback module to provide an indication of a desired path and/or angle of orientation of the cutting device relative to the part of the body to be treated based on the reference profile indicative of the direction of growth of hair and the information generated by the position identifier” (emphasis added); page 17, lines 17-31 recites “The controller 40 is configured to determine a path of the cutting device 20, acting as a treating device, based on information generated by the camera 30, acting as a position identifier… the camera 30 may be configured to calculate the absolute angle of orientation of the cutting device 20 relative to the part of the body to be treated based on the orientation of features of the main body 21 and/or cutting head 22 of the cutting device 20. With such an arrangement it is possible to determine the angle of  orientation without detecting any movement of the cutting device 20 relative to the part of the body to be treated”, which intrinsically has a measuring step of some sorts, in order to providing information indicative for the controller 40 to determine a cutting position); and
characterized in that the method further comprises determining a position of the portion of the body on the body based on a comparison of the measured parameter and a predetermined relation between the parameter and the position on the body (page 18, lines 1-9 recites “The camera 30, acting as the imaging module, is operable to generate information indicative of the position of the cutting device 20, as well as the part of the body to be treated. The controller 40 is configured to determine the path of the cutting device 20, and or the angle of orientation of the cutting device 20 in dependence on the generated information indicative of the position of the cutting device 20”; and 
with regards to “the comparation”, Page 23, lines 5-9 recites “The controller 40 is configured to adjust the setting for the distance between the cutting unit 24 and the guide face 26 by comparing the provided information indicative of the position of the treating device relative to the part of the body to be treated with reference information provided by the reference profile and adjusting the distance between the cutting unit 24 and the guide face 26 to correspond to the reference data.” Emphasis added).
Regarding claim 2, Luc teaches performing a personal care activity to the body of the user (a cutting hair activity, Figure 1).
Regarding claims 3-4, Luc teaches responsive to determining the position of the portion of the body on the body, causing the personal care device to perform an action (Page 23, lines 10-14) and adjusting an operating parameter of the personal care device depending on the determined position of the portion of the body on the body (Page 23, lines 10-14 recites “The controller 40 is configured to adjust the setting for the distance between 10 the cutting unit 24 and the guide face 26 by comparing the provided information indicative of the position of the treating device relative to the part of the body to be treated with reference information provided by the reference profile and adjusting the distance between the cutting unit 24 and the guide face 26 to correspond to the reference data.”).
Regarding claim 10, Luc shows a personal care device (Figure 1) comprising:
a personal care element (20);
an imaging device (camera 30 as a position identifier as discussed in claim 1 above); and
a processing apparatus (40) configured to:
obtain, using the imaging device, image data relating to a portion of a body of a user to be treated by the personal care device (see the discussion in claim 1 above);
measure, using the image data, a parameter relating to at least one hair growing from the portion of the body (see the discussion in claim 1 above); and
determine a position of the portion of the body on the body based on a comparison of the measured parameter and a predetermined relation between the parameter and the position on the body (see the discussion in claim 1 above).
Regarding claim 11, Luc shows that the imaging device comprises an optical imaging device (page 11, lines 28-30 “camera…optical”).
Regarding claim 12, Luc shows a personal care system (10, Figure 1) comprising: 
a personal care device (20) comprising: 
a personal care element (24); 
an imaging device (30) configured to obtain image data relating to a portion of a body of a user to be treated by the personal care element (see the discussion in claim 1 above); and 
a controller (50) configured to control the personal care element and the imaging device; 
characterized in that the personal care system further comprises a processing apparatus (40), remote from the personal care device (page 8, lines 16-25 “wireless”), configured to measure, using the image data, a parameter relating to at least one hair growing from the portion of the body (see the discussion in claim 1 above), and to determine a position of the portion of the body on the body based on a comparison of the measured parameter and a predetermined relation between the parameter and the position on the body (see the discussion in claim 1 above).
Regarding claim 13, Luc shows that the controller is configured to: 
responsive to determining the position of the portion of the body on the body, control the personal care device to at least one of: I) indicate to the user the determined position of the portion of the body on the body; and ii) adjust an operating parameter of the personal care device depending on the determined position of the portion of the body on the body.
Regarding claim 15, Luc shows that an indication is visual, wherein a visual indication is made to the user by displaying a visual or pictorial indication of the identified body part on a display screen (130) of the personal care device (Page 5, lines 19-22 “controller may be configured to operate the display to show a map of the part of the body to be treated on the display” and Page 14, lines 9-12 “the display 130 may be disposed on the cutting device 20”).
Regarding claim 16, Luc shows that the user adjusts the parameter based on the identified body part (Page 13, the last sentence to Page 14, lines 1-2 “The system 10 also comprises some form of user interface. Optionally, the system 10 includes additional controls and/or displays for adjusting some operating characteristic of the device, such as the power or cutting height, and/or informing the user about a current state of the device” and Page 14, lines 20-22 “The user input 90 may also include mechanical means to allow manual adjustment of one or more operating characteristics of the system 10”).
Regarding claim 17, Luc shows that the processing apparatus is configured to automatically adjust the operating parameters of the personal care element to suit the identified body part (Page 23, lines 5-9).
Regarding claim 18, Luc shows that the processing apparatus is remote or connected to the personal care element and the imaging device (Page 8, lines 20-25 “wireless” and Figure 1).
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hal et al (US 2008/0255548) hereinafter Van Hal.
Regarding claim 1, Van Hal teaches a method for operating a personal care device (Figures 1-5a-c and Abstract “a hair shorten device”), the method comprising:
obtaining (Para. 61), using an imaging device (12, Figure 1), image data relating to a portion of a body of a user to be treated by the personal care device (Para. 61 “the desired part of the hair to be shortened…a CCD camera 12 and e.g. hair recognition software in the control unit 13 for evaluation of the image of the skin 18 with hairs 20”); and 
measuring, using the image data, a parameter (Para. 63 “for example to shave a male's beard… The CCD camera 12 will take images of the skin…” and Para. 73 “The diameter of hair varies over the different parts of the body, and in dependence on the different types of hair. For example, a beard hair is much thicker than a vellus hair on the forehead”) relating to at least one hair growing from the portion of the body (as the claim is written, it is not provided a guidance of what it is measured and how the measuring step is. Therefore,  Para. 63, lines 1-5 “The CCD camera 12 will take images of the skin. The control unit 13 will evaluate the images, and determine the position of a hair 20 to be shortened”, there is a measuring step of some sorts or comparing step, in order to determine to the position of a hair 20 to be shortened); 
characterized in that the method further comprises determining a position of the portion of the body on the body based on a comparation of the measured parameter and a predetermined relation between the parameter and the position on the body (a comparation of an angular foci or hair for proper providing energy of the laser as disclosed in Para. 63 “The control unit 13 will evaluate the images, and determine the position of a hair 20 to be shortened”; Para. 73, line 6-8 “the device of the present invention, it is of course possible to build in feedback on the diameter of the hair, and to adapt the position of the foci accordingly”; 
with regards to “a comparation of the measurement parameter”, see Para. 66”it is also possible to locate them on an undulating or otherwise irregular line. In fact, it is also possible to provide the foci 10 in a 2D or 3D pattern, which may be regular or irregular. A straight line, that is well positioned with respect to the hair, has the advantage that the least number of foci is required, as compared to other patterns of foci with each an equal energy density” and,
Para. 30 “the simultaneous focal spots are provided in a plane that extends through a hair to be shortened, preferably substantially perpendicularly to the direction of the shaft of the hair. If the focal spots are provided in a plane, their number can be limited, when compared to the 3D pattern. It is then preferred to provide said plane such that it extends substantially perpendicularly to the direction of the shaft of the hair. In this context, "substantially perpendicularly" means "at an angle of at least 600, preferably 90.degree.", with respect to said direction. Other directions are not excluded, but may require more focal spots, and hence are less energy efficient. Note furthermore that the plane need not be perfectly smooth or level, although such a non-smooth plane could also be considered a 3D pattern”). 
Regarding claim 2, Van Hal teaches performing a personal care activity to the body of the user (abstract “cutting a hair”). 
Regarding claim 3, Van Hal teaches responsive to determining the position of the portion of the body on the body, causing the personal care device to perform an action (Para. 63 “The CCD camera 12 will take images of the skin. The control unit 13 will evaluate the images, and determine the position of a hair 20 to be shortened. The control unit will then control the position of the mirror 8 and activate the laser source 2 such that the foci 10 of the focused subbeams will be aimed at said hair 20, in order to let the LIOB related phenomena at those foci 10 break the hair 20.”
Regarding claim 4, Van Hal teaches that the action comprises adjusting an operating parameter of the personal care device depending on the determined position of the portion of the body on the body (see the discussion in claim 3 above for “controlling the position of the mirror 8 and activating the laser source”).
Regarding claim 10, Van Hal shows that the personal care device (Figure 1) comprising:
a personal care element (a laser system 2-9, figure 1);
the imaging device (see the limitation in claim 1 above); and
a processing apparatus (13) configured to:
obtain, using the imaging device, image data relating to a portion of a body of a user to be treated by the personal care device;
measure, using the image data, a parameter relating to at least one hair growing from the portion of the body; and
determine a position of the portion of the body on the body based on a comparison of the measured parameter and a predetermined relation between the parameter and the position on the body (see all steps in the discussion of claim 1 above).
Regarding claim 11, Van Hal shows that the imaging device comprises an optical imaging device (Para. 62 “CCD camera 12 …CMOS camera.., focused beams…the optical window”); a capacitive contact sensor; and an acoustic imaging device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hal in view of Rothschild (US 2014/0137883).
Regarding claims 12 and 18, Van Hal shows a personal care system (Figure 1 shows a whole system) comprising: 
a personal care device (a laser system) comprising: a personal care element (8);
an imaging device (12) configured to obtain image data relating to a portion of a body of a user to be treated by the personal care element (see the discussion in claim 1 above); and 
a controller (13, Figure 1) configured to control the personal care element and the imaging device;
a processing apparatus (microcomputer, Para. 60), remote from the personal care device, configured to measure, using the image data, a parameter relating to at least one hair growing from the portion of the body, and to determine a position of the portion of the body on the body based on a comparation of the measured parameter and a predetermined relation between the parameter and the position on the body (see the discussion in claims 1 and 10 above), but Van Hal fails to discuss a processing apparatus, remote from the personal care device.
Rothschild shows a personal care system (Figure 1) including a personal care device (a razor 110) that has an imaging device (135) and an external processing system (170), wherein the external processing system remotely communicates with the personal care device (Paras 43-45) for processing images and controlling the personal care device (Para. 49 “processes…For example, an alert indicating that the area of the skin is sensitive to shaving can be automatically generated in response to determining that the area of the skin is sensitive to shaving. The alert can be presented to a user of the razor, for example as an audible alert presented via the output audio transducer of the razor or as a message communicated to the user via a display integrated into the razor or via an external display”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Van Hal to have an additional external processing device to remotely communicate with a personal care device (razor), as taught by Rothschild, in order to allow an operator to conveniently use an external device (tablet computer) to process and store images, and control the personal care device (Paras. 48-49 and 51 of Rothschild). 
Doing so, the external processing device, configured to measure, using the image data, a parameter relating to at least one hair growing from the portion of the body, and to determine a position of the portion of the body on the body based on the measured parameter and a predetermined relation between the parameter and the position on the body (see the discussion in claim 1 above).
Regarding  claim 13, the modified system of Van Hal shows that the controller is configured to, responsive to determining the position of the portion of the body on the body, control the personal care device to adjust an operating parameter of the personal care device depending on the determined position of the portion of the body on the body (see the discussion in claim 3 above). 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new art, Luc in the rejection above.
With regards to the “comparation of a measured parameter and predetermined relation” as set forth in page 7 of the remarks, this argument is acknowledged, but it is not persuasive because Van Hal clearly discusses a comparation of foci or hair for proper providing energy of the laser in Paras. 62-67, especially para. 66 recites “it is also possible to locate them on an undulating or otherwise irregular line. In fact, it is also possible to provide the foci 10 in a 2D or 3D pattern, which may be regular or irregular. A straight line, that is well positioned with respect to the hair, has the advantage that the least number of foci is required, as compared to other patterns of foci with each an equal energy density” and 
Para. 30 “the simultaneous focal spots are provided in a plane that extends through a hair to be shortened, preferably substantially perpendicularly to the direction of the shaft of the hair. If the focal spots are provided in a plane, their number can be limited, when compared to the 3D pattern. It is then preferred to provide said plane such that it extends substantially perpendicularly to the direction of the shaft of the hair. In this context, "substantially perpendicularly" means "at an angle of at least 600, preferably 90.degree.", with respect to said direction. Other directions are not excluded, but may require more focal spots, and hence are less energy efficient. Note furthermore that the plane need not be perfectly smooth or level, although such a non-smooth plane could also be considered a 3D pattern”.
Applicant has amended to the claims; the previous objections and the previous 112 rejections are mooted.
However, if Applicant believes that the claimed invention’s system different from the prior art’s system or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       11/26/2022